ORDER
Prior Report: 366 N.W.2d 692 (Minn.App.1985)
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that disposition of the pending petition for further review of a decision of the Court of Appeals be, and the same is, stayed pending this court’s final decision in Moylan v. Moylan (C2-84-2177) and Erickson v. Erickson (C7-84-1770) (petitions for further review granted). Counsel is directed to take no further action in connection with the pending petition; briefing, if any, will be ordered after disposition of the two referenced cases.